[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        _____________________________ ELEVENTH CIRCUIT
                                                                OCTOBER 17, 2006
                                  No.06-11716                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                        _____________________________

                    D.C. Docket No. 03-00475-CR-T-24-MAP

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

TAMMI ANN ALLOWITZ,

                                                         Defendant-Appellant.

                       ______________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                     ______________________________

                                (October 17, 2006)
Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Tammi Ann Allowitz appeals her 151 -month sentence imposed after remand

for resentencing for using the internet and the telephone to solicit murder and
traveling in interstate commerce to solicit murder, in violation of 18 U.S.C.

§ 1958(a). On appeal, Allowitz first argues that the trial court erred in allowing the

government to read into evidence at the resentencing hearing excerpts from

personal letters that Allowitz wrote to her daughter because (1) the court did not

require the government to produce copies of the letters in their entirety so that the

statements introduced could be considered in context, in violation of the “rule of

completeness,” Fed.R.Evid. 106, and (2) the letters had not been authenticated or

admitted into evidence.

      A district court*s evidentiary rulings are reviewed for an abuse of discretion.

United States v. Brown, 415 F.3d 1257, 1264-65 (11th Cir. 2005), cert. denied, 126

S.Ct. 1570 (2006). However, where a defendant fails to raise an issue in the district

court, we review only for plain error. See United States v. Peters, 403 F.3d 1263,

1270 (11th Cir. 2005). Issues asserted in the appellant*s “Statement of Issues,” but

not argued in the text of the appellant*s brief are deemed waived. See

Transamerica Leasing, Inc. v. Inst. of London Underwriters, 430 F.3d 1326, 1331

n.4 (11th Cir. 2005). Here, Allowitz raises her claims that the letters were not

authenticated or admitted into evidence for the first time on appeal. Further, the

claims were not properly presented in her brief because she only argued them in her

“Statement of the Issues,” but not in the text of her brief. Therefore, she has waived


                                          2
these arguments. See Transamerica Leasing, Inc., 430 F.3d at 1331 n.4. Because

Allowtiz raised her claim that the district court erred in not considering the letters

in their entirety below, the abuse-of-discretion standard applies to that claim.

       A sentencing court may consider any information, including hearsay,

regardless of its admissibility at trial, as long as (1) the evidence has sufficient

indicia of reliability; (2) the court makes explicit findings of fact as to credibility;

and (3) the defendant has the opportunity to rebut the evidence. United States v.

Zlatogur, 271 F.3d 1025, 1031 (11th Cir. 2001); see also U.S.S.G. § 6A1.3(a)

(noting that the sentencing court, in resolving a dispute concerning a sentencing

factor, “may consider relevant information without regard to its admissibility under

the rules of evidence applicable at trial, provided that the information has sufficient

indicia of reliability to support its probable accuracy”). However, the sentencing

court is not required to make specific findings regarding the reliability of hearsay

statements where the reliability of the statements is apparent from the record.

United States v. Gordon, 231 F.3d 750, 760-61 (11th Cir. 2000). A sentencing

court may consider information, even if it would not be admissible under the

Federal Rules of Evidence.

       In this case, Allowitz*s attorney acknowledged that Allowitz wrote the

letters to her daughter before she sought medical treatment and Allowitz essentially


                                            3
acknowledged that she wrote the letters when she apologized and explained that

she had written them before she received treatment. The reliability of the excerpts

was apparent from the record. We do not find an abuse of discretion.

      Allowitz also argues that the district court failed to specifically articulate its

reasons for imposing a sentence at the high end of the guideline range, in violation

of 18 U.S.C. § 3553(c)(1). “The question of whether a district court complied with

18 U.S.C. § 3553(c)(l) is reviewed de novo, even if the defendant did not object

below.” United States v. Bonilla, No. 05-16857, manuscript op. at 9 (11th Cir.

Sept. 5, 2006). “Pursuant to 18 U.S.C. § 3553(c)(1), a district court is required to

state, in open court, the reason for its particular sentence, and if the sentence ‘is of

the kind, and within the range [recommended by the Guidelines] and that range

exceeds 24 months, the reason for imposing a sentence at a particular point within

the range.” See 18 U.S.C. 3553(c)(1); Bonilla, No. 05-16857, manuscript op. at

10.

      When stating its reasons for imposing a particular sentence as required by

§ 3553(c)(1), the court should “tailor its comments to show that the sentence

imposed is appropriate, given the factors to be considered as set forth in

§ 3553(a).” Bonilla, No. 05-16857, manuscript op. at 10. “However, the

requirement of § 3553(c)(l) ‘does not mean that the sentencing court must incant


                                            4
the specific language used in the guidelines which applies to each reason given, nor

does it mean that a court must state that a particular factor is not applicable in a

particular case.” Id. at 11 (quoting United States v. Parrado, 911 F.2d 1567, 1572

(11th Cir. 1990)). Nothing in our precedent or Booker “requires the district court,

in its explanation of sentence under § 3553(c)(1), to articulate its consideration of

each individual § 3553(a) factor, particularly where . . . it is obvious the court

considered many of the § 3553(a) factors.” Id. (emphasis in original). We can

consider the record of the entire sentencing hearing in evaluating the district

court*s reasons for imposing a particular sentence, and need not rely exclusively on

the court*s summary statement at the close of the sentencing hearing. Id. at 12.

(citing United States v. Wivell, 893 F.2d 156, 158 (8th Cir. 1990)).

      Here, Allowitz*s guideline range of 121 to 151 months spans 30 months,

making § 3553(c)(1) applicable to her sentence. In considering the entire

sentencing hearing, the district court complied with § 3553(c)(1) by explaining the

imposition of Allowitz*s sentence in relation to the § 3553(a) factors and was not

required to account for every § 3553(a) factor. Allowitz*s case is comparable to

Bonilla because as in Bonilla (1) the court heard testimony and arguments from the

parties regarding the 3553(a) factors; (2) the court also heard a summary of the

testimony from Allowitz*s first sentencing hearing regarding Allowitz*s mental


                                           5
state at the time she committed the offense; (3) the court considered the guideline

range and the parties* arguments regarding the appropriate sentence; (4) the court

found that Allowitz*s depression did not cause her to commit the offenses, which

indicated the court*s consideration of the “nature and circumstances” of her

offense; and (5) the court praised Allowitz*s efforts at rehabilitation while

incarcerated, indicating that it had considered her “history and characteristics.” In

addition, at Allowitz*s first sentencing hearing, the court explicitly stated that it

imposed a sentence at the high end of the guideline range to adequately address the

seriousness of Allowitz*s offense. Thus, the court met the § 3553(c)(l)

requirements.

      Finally, Allowitz argues that her sentence was unreasonable because it was

greater than necessary to achieve the statutory purposes of sentencing, and the

court failed to adequately consider the § 3553(a) sentencing factors. As noted

above, the record reveals that the district court did properly considered all of the

§ 3553(a) sentencing factors as well the advisory guideline range in sentencing

Allowitz. We find that, on this record, Allowitz has failed to carry her burden of

showing that her sentence was unreasonable.

      AFFIRMED.




                                            6